Bell, Justice,
dissenting. Section 1178 of the Civil Code of 1910 (Code of 1933, § 92-8201), as quoted in the majority opinion, was codified from the act of the General Assembly of 1892. Ga. L. 1892, p. 252. Before the passage of this act it had been held that an ordinary has no authority to purchase for the benefit of the county land sold for non-payment of the State and county taxes. Wilkins v. Benning, 51 Ga. 1. The manifest purpose of the act was to confer power upon the county authorities to purchase real property at tax sales when other bids do not cover the amount of the taxes and costs. The act applies only to real property. Counties are not in the business of buying and selling real estate, as other bidders might be. Before the passage of this law, property might be sold for less than its value and also for less than the amount of the taxes, with resulting loss to the county or to the State and county. Private purchasers are required to pay their bids in cash, and should have the money ready for this purpose. Under the ruling of the majority, a county could not exercise the power granted by this statute unless it had available in its treasury a sufficient amount of cash to comply with its bid by paying the same immediately to the levying officer, as private persons are expected to do. *406Consequen tly a lack of funds in the county treasury would prevent the county authorities from bidding, and the purpose of the law would be defeated. The county can not become a purchaser unless there is no other bid sufficient to cover the amount of the taxes and costs; and with the county eliminated for want of funds, property of greater value than the amount of the tax fi. fa. might be sold for a sum insufficient to satisfy such liability. In that event, the statute would fail in its remedial purpose. Taxes are levied for specific purposes, and it may often happen that counties will not have a surplus of cash which could be applied toward the payment of its bids in such cases.
In the present case the tax fi. fas. amounted to about $30,000, and the execution included State and county taxes and also county-wide and local district school taxes. Was it the purpose of this law to require the county in such case to pa} the amount of its bid in cash, to the end that the sheriff might at once distribute the taxes to the various officials and boards having an interest therein ? The writer is of the opinion that such was not the purpose of the law, and that on the contrary the county, after purchasing the property and paying the costs and expenses of sale, should hold the title as trustee for the State and for the county-wide and local district school boards, with the duty of accounting for their portions of the taxes only after a redemption by the tax debtor, or, in case the property is not redeemed, after it shall have been converted into cash by the county authorities, or appropriated to county purposes. At the time of the passage of this law there was no special school tax such as we now have in some districts and counties, and it was hardly the intention of the legislature that the county should buy in the property for the benefit of itself and the State and immediately pay its bid in cash, so that the State may receive its portion, while the county abides a redemption or a disposition of the property, for reimbursement. The evident purpose of this law was to permit the county to complete its purchase and to obtain a deed merely upon payment of the costs and expenses of sale, with a liability to the State and other interested bodies according to the eventualities just referred to. The language of the statute is in keeping with this thought, and does not reasonably admit of any other construction. It prescribes the terms upon which the county may become the purchaser, by declaring that “said county authorities, upon *407bidding in any property as herein provided, shall draw their warrant on the county treasurer to pay to the officers the costs due on said tax executions and accruing costs in effecting said sales,” There would have been no necessity for this clause if the legislature had intended that the county should pay its bid in cash, because, even without such provision, the levying officer would have deducted the costs and expenses of sale before accounting for the proceeds. Furthermore, the statute, in declaring that the county-authorities upon bidding in the property should draw their warrant for the officer’s costs and “accruing costs” in effecting the sale, necessarily implies that no other act on the part of such authorities would be necessary. The mention of the one thing impliedly excludes others.
The Code declares that any person who becomes the purchaser at a sheriff’s sale and fails or refuses to comply with the terms of the sale when requested to do so shall be liable for the purchase-money, and it shall be the option of the sheriff either to proceed against the purchaser for the full amount of the purchase-money or to resell the property and then proceed against such purchaser for any deficiency. Code of 1910, § 6071 (Code of 1933, § 39-1301). Is it conceivable that the sheriff should sue the county for the more than $30,000 which it bid for this property? If so, he has failed in his duty in this case, and ought now to bring suit, since it appears that he has executed and delivered his tax deed. But in case of such suit, is it not true that serious statutory and constitutional difficulties might be encountered ? Butts County v. Jackson Banking Co., 129 Ga. 801 (60 S. E. 119, 15 L. R. A. (N. S.) 567, 121 Am. St. R. 244); Barksdale v. Hayes, 134 Ga. 348 (67 S. E. 852); Civil Code (1910), §§ 513, 6562. Again, if the suit would be good, is there not a breach of the sheriff’s bond, for his failure to bring it? These and it may be other perplexing questions are necessarily involved in the ruling of the majority, and I can not believe that the legislature ever intended such a result.
In Wood v. Henry and Cason v. United Realty Co., supra, the sales were not to counties, and the principles laid down in those cases are not applicable in the case at bar. Where the county drew its warrant to pay the costs of the officers and the expenses of sale and obtained a tax deed, the sale was complete so far as the taxpayer was concerned, and the period of redemption is not suspended because the county may otherwise have failed to pay the amount *408of its bid in cash. For the reasons here stated, I dissent from, the ruling of the majority, and from the judgment of reversal. Mr. Justice Hutcheson authorizes the statement that he concurs in this dissent.